Motion for reargument denied, with ten dollars costs. Motion for a stay granted in so far as to stay execution of the judgment pending the determination of a motion to be made to this court for leave to appeal from the order of this court entered upon the 21st day of December, 1934, and from the judgment entered thereon, and in the event of denial of such motion, then until the granting or final refusal by the Court of Appeals of such leave to appeal, upon condition, however, that the security deposited with the chamberlain to stay execution meantime remain in force and effect and upon appellant’s fifing the undertaking provided for in section 593 of the Civil Practice Act. Present — Townley, Merrell, Glennon and Untermyer, JJ.